DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a magnetic closure, a male element, a magnet or ferromagnetic element, a first flap of a bag and/or rucksack, a second flap, a female element, an enclosure with a cavity where the cavity extends across both surfaces of the flap to overcome the prior art.  
The prior art references do not disclose the specific relationship between the male element, female element, magnet/ferromagnetic, flaps of a bag/rucksack, and the enclosure with cavity that extends across both surfaces of a flap as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of male elements, female elements, magnetic closures, flaps of bags/rucksacks, cavities, and thicknesses are known to be used in the magnetic fasteners art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JASON W SAN/Primary Examiner, Art Unit 3677